Citation Nr: 0201427	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines.  The determination essentially 
found that the appellant's deceased spouse, upon whose 
alleged service VA benefits was claimed, had no qualifying 
service in the Armed Forces of the United States.  The 
appellant perfected an appeal of the May 2000 RO 
determination.  


FINDINGS OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The deceased spouse of the appellant does not have qualifying 
service for VA benefits, to include nonservice-connected 
death pension benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, the Board concludes that although this 
claim was decided by the RO before the enactment of the VCAA, 
a remand to the RO for additional action is not warranted as 
VA has already met its obligations to the appellant under 
that statute.  The Board notes that by the May 2000 letter as 
well as the September 2000 statement of the case, the 
appellant was informed of the nature of the evidence which 
would substantiate her claim.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating her claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under the VCAA.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material effect on adjudication of her claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to her.  Bernard v Brown, 4 Vet. App. 384 (1993).

The appellant essentially maintains that she is entitled to 
VA nonservice-connected death pension benefits.  See VA Form 
21-534, received by VA in November 1999.  She has indicated 
that she is essentially entitled to the benefits currently 
sought on appeal based upon her late husband's military 
service with the United States Army. 

In November 1999, the RO received an Affidavit for Philippine 
Army Personnel and a General Headquarters Armed Forces of the 
Philippines Certification.  Review of both of these documents 
show that the appellant's spouse had claimed to have been a 
member of USAFFE (United States Armed Forces in the Far 
East).  

In February 2000, the RO requested that the service 
department (Army Reserve Personnel Center-ARPERCEN) verify 
the service of the appellant's spouse.  The RO provided his 
full name, alleged dates of service, and other identifying 
information pertaining to the appellant's spouse.  

In March 2000, ARPERCEN reported that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In an affidavit, received by the RO in August 2000, an 
alleged World War II veteran attested that the appellant's 
deceased spouse rendered military service under the USAFFE.  

Also of record is an Army of the United States honorable 
discharge certificate received by the RO in October 2000.  In 
May 2001, the RO again attempted to verify the spouse of the 
appellant's service through the National Personnel Record 
Center (NPRC).  In August 2001 NPRC, following its review of 
the above-mentioned honorable discharge document, indicated 
that there was no evidence available to them that the 
appellant's spouse had United States Army service.  

In a December 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO noted that the 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERCEN had repeatedly 
informed VA that, unless the claimant reported personal data 
such as a name, which is different from that which was 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
It was also noted that ARPERCEN indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.

In this case, the issue presented is one of status -- that 
is, whether the appellant's spouse was a "veteran" as that 
term is defined by statute.  A "veteran" is defined as a 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1(d) (2001).  

For purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.8 (2001).  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or 3.9(d) (guerrilla service).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a) 
(2001).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  the evidence 
is a document issued by the service department and, (2)  the 
document contains needed information as to length, time, and 
character of service, and (3)  in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2001).

38 C.F.R. § 3.203(c) (2001) provides in pertinent part that 
"[w]hen a claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203 (2001).  Moreover, the United states Court of 
Appeals for Veterans Claims (Court) has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
it is noted that "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown , 4 Vet. App. 115, 
120 (1993).

In this case, the RO requested verification of the service of 
the appellant's spouse from ARPERCEN.  In March 2000, 
ARPERCEN reported that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Additionally, as noted above, in August 
2001, the RO was notified by NPRC that it had no evidence 
indicating that the appellant's spouse had United States Army 
service.  As also noted above, the Court has held that a 
service department determination as to whether or not an 
individual had qualifying service is binding on VA.  See 
Duro, Dacoron, supra.  

The Board notes that the record contains, as mentioned above, 
various documents received by VA in November 1999, as well as 
a lay affidavit, which reflect that the appellant's spouse 
served with K Company, 3rd Battalion, 121st Infantry.  
However, with respect to determinations of service, VA is not 
bound by documents from either the Philippine Government or 
from lay witnesses.  Thus, this evidence does not establish 
that the appellant's spouse had recognized service.

Therefore, inasmuch as the service department's determination 
as to the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits, to include nonservice-connected death pension 
benefits, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA benefits is not established; thus 
the appeal is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

